Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
Applicants’ arguments have been fully considered and they are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim 2 is cancelled.
Claims 1 and 3-21, filed April 28, 2021, are examined on the merits.
Applicant’s Examiner Interview, December 22, 2020, summary is acknowledged.
RESPONSE TO ARGUMENTS
On pages 6-7, Applicant’s argument via claim amendments is persuasive.  The 35 USC 102(a)(1) rejection as applied to claims 1, 3-7, 15-18, 20, and 21 in view Pirnazar has been withdrawn.
On pages 7-13, Applicant’s argument directed to claim 8 is persuasive.  Therefore, the 35 USC 103 rejection as applied to claims 8-14, 9 and 19 as applied to Tiu in view of Pirnazar, Stickler, and Hallida has been withdrawn.  The argued limitations has been addressed by the new prior art, Wong et al., as discussed below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 15-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being anticipated by Pirnazar (US 2011/0289157 A1) in view of Wong et al. (Wong hereafter, US 2013/0305287 A1).
It is noted that the instant specification discloses a “user agnostic identifier is an identifier that does not identify any user. For example, a user agnostic identifier can comprise an identifier of content, such as a content item, and/or a group of related content. A user agnostic identifier can become associated with a user without identifying the user” ([0052]).  Wong discloses media source may request the user to associate identifiers with the user-generated content being uploaded to the media source. Identifiers may be used to distinguish the type of content, categorize the content, index the content, or generally identify the content. For example, a user may choose to associate a sports identifier with a video clip of a soccer match (page 9, [0073]).  The disclosure by Wong reasonably reads on the limitation of “agnostic identifier” as described by the instant specification.
In regard to claim 1, Pinarzar discloses method, comprising:
receiving, by a computing device, a user input associated with a social media platform (page 5, [0063], e.g. receive a user input, (page 11, [0143], activation of invitation button 72 may prompt the user of synchronized browsing software 16 to input a desired recipient of the invitation request. In alternative embodiments), wherein the user input comprises text associated with one or more content items;
receiving a user selection of the one or more user identifiers (page 7, [0097], e.g. session identifier);  

sending the message to one or more user devices of users associated with the social media platform for display of the interface element (page 7, [0097], e.g. email, instant message or text…news feeds, and [0101], e.g. transmitted from host device to guest device, Figure 4(c), (d), and (e)); and causing, based on an interaction with the interface element via a user device of the one or more user devices (page 7, [0098], e.g. activates invitation hyperlink), the selected one or more user identifiers and a user specific identifier of a user associated with the user device to be sent to an intermediary device (page 7, [0101], e.g. guest device, and Figure 4(e), e.g. John4859 and Session ID), wherein the intermediary device (pages 5 and 6, [0076], and Figure 2(a), e.g. Syncronization Server).
However, Pinarzar does not disclose determining, via natural language processing and based on the text associated with the one or more content items; suggesting, based on the user input and the natural language processing, the one or more user agnostic identifiers for association with an interface element.
Wong discloses determining, via natural language processing and based on the text associated with the one or more content items (page 10, [0080], e.g.  the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content); suggesting, based on the user input and the natural language processing, the one or more user agnostic identifiers for association with an interface element (page 10, [0083], e.g. media source may prompt the user to accept or decline the suggested identifiers that the media source gleans from the user's social network friends).
Wong discloses an improvement that allows users to efficiently navigate content selections and easily identify content that they may desire (page 1, [0018]).  One of ordinary skill in the art at the time 
In regard to claim 3, Pinarzar in view of Wong discloses the media one or more content items comprise one or more of audio and or video (Pinarzar, [0043], e.g. listen to media, chat, audio and video conference).
In regard to claim 4, Pinarzar in view of Wong discloses the intermediary device is associated with a content provider of the one or more content and wherein the intermediary device is configured to provide , based on the selected one or more user agnostic identifiers, an option for accessing the one or more items (Wong, page 3, [0029], e.g. Options region 126 may allow the user to access different types of content, media guidance application displays, and/or media guidance application features. Options region 126 may be part of display 100 (and other display screens described herein), or may be invoked by a user by selecting an on-screen option or pressing a dedicated or assignable button on a user input device. The selectable options within options region 126 may concern features related to program listings in grid 102 or may include options available from a main menu display).
In regard to claim 5, Pinarzar in view of Wong discloses suggesting the one or more user agnostic identifiers comprises determining one or more keyword matches between the user input and a database of keywords associated with a plurality of user agnostic identifiers (Pinarzar, page 10, [0125], e.g. synchronization server 13 analyzes communication message 61, identifies the URL address of the webpage contacted by host device 10, and checks for a match within affiliate database 31).
In regard to claim 6, Pinarzar in view of Wong discloses the intermediary device is further configured to track, based on the user specific identifier, an access of a content item of the one 
In regard to claim 7, Pinarzar in view of Wong discloses the one or more content items comprises one or more of a webpage or an advertisement (Pinarzar, page 8, [0106], e.g. advertisement).
In regard to claim 15, Pinarzar in view of Wong discloses receiving, by a computing device, a message comprising a first user specific identifier of a first user of a social media platform (Figure 4(e), e.g. John); 
causing, via a social media page of a social media platform, display of the message and an interface element associated with the user agnostic identifier (Figure 4(e)); 
sending to an intermediary device (pages 5 and 6, [0076], and Figure 2(a), e.g. Syncronization Server), based on the interaction, a request comprising the user agnostic identifier and the second user specific identifier, wherein, based on the user agnostic identifier and the second user specific identifier (page 7, [0101], e.g. guest device, and Figure 4(e), e.g. John4859 and Session ID).
Wong discloses determining, based on a natural language textual analysis of the message, a user agnostic identifier of a content item (page 13, [0115], e.g. The media guidance application may be operable to filter user-generated content according to the language and/or location of the user-generated content…user may indicate that the user is primarily interested in user-generated content associated with the News identifier); 
In regard to claim 16, Pinarzar in view of Wong discloses the first user is an originator of the message (Pinarzar, Figure 4(e), e.g. John4859).
In regard to claim 17, Pinarzar in view of Wong discloses the second user specific identifier is associated with a second user receiving the message (Pinarzar, Figure 4(e), e.g. Steve386).

In regard to claim 20, Pinarzar in view Wong discloses the request comprises time information indicative of a time the interaction occurred (Pinarzar, page 4, [0050], e.g. relay webpage interactions to synchronization server 13 unless the ability to do so is conferred upon the following device by a leading device or other authoritative party for either a full session or for a certain period of time).
In regard to claim 21, Pinarzar in view of Wong discloses wherein the user input comprises one or more of a post, status, tweet, instant message, text message, or update (Pinarzar, page 6, [0083]session invitation 42 may also comprise an image or message from the user of host device 10 to the user of the prospective guest device).
Claims 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiu, Jr. et al., (Tiu hereafter, US 7,680,882 B2) in view of Wong et al. (Wong hereafter, US 2013/0305287 A1).
In regard to claim 8, Tiu discloses a method, comprising: 
receiving, by a computing device, a search query (column 5, line 26, e.g. a query is issued); 
determining, based on the search query, search results (column 4, lines 36-37, e.g. process the query and return the query results to the application server 251);and
causing display of the search results and an interface element associated with the identifier (column 5, lines 4-2, e.g. this page may be opened up to web crawlers of search engines and accessed when a user clicks on a search result that is hyperlinked to this page); 
causing, based on an interaction with the interface element, the identifier and a user specific identifier to be sent to an intermediary device, wherein the intermediate device is configured to: provide based on the identifier, an option for accessing the content item (column 6, lines 41-58, e.g. the user navigates to an external video site and selects a video for viewing. In response to this selection, the video is streamed to the user's computer and displayed to the user (step 512). The user's display 
However, Tiu does not explicitly disclose determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item.  
Wong discloses determining, based on one or more of the search query or the search results, and via natural language processing associated with one or more of the search query or the search results, a user agnostic identifier of a content item (page 10, [0080], e.g.  the media source may perform a semantic or contextual (natural language processing) search of the text or subtitles determine that the uploaded user-generated content is related to sports. Accordingly, the media source may then associate a Sports identifier with the uploaded user-generated content).  
Tiu discloses a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network” (column 1, lines 30-31).  One of ordinary skill in the art at the time of filing would have been motivated by Tiu to improve the method of Wong for a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network.”  Therefore, it would have been obvious to one of ordinary skill in the art to use the intermediary device of Wong with the method of Tiu for a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network.” 
In regard to claim 10, Tiu in view of Wong discloses the intermediary device is further configured to track, based on the user specific identifier, an access of the content item (Pirnazar, page 8, [0106], 
In regard to claim 11, Tiu in view of Wong discloses determining the user agnostic identifier comprises analyzing textual content of one or more of the search query or the search results (Tiu, column 4, lines 36-37, e.g. process the query and return the query results to the application server 251).
In regard to claim 12, Tiu in view of Wong discloses sending to the intermediary device, based on the interaction with the interface element, the search query (Tiu, column 6, lines 41-58, e.g. the user navigates to an external video site and selects a video for viewing. In response to this selection, the video is streamed to the user's computer and displayed to the user (step 512). The user's display includes a hyperlink "Post to Friendster." This hyperlink permits the user to feature this video on the user's landing page at the online social network, Friendster…the external video site transmits this information along with the particulars of the video file, such as the source ID (which identifies the external video site that is hosting the video file) and the content ID (which is an identifier of the video file used by the external video site) to the online social network, and various other data (step 518). Steps 516 and 518 are carried out using the API 290 provided by the online social network).
In regard to claim 13, Tiu in view of Wong discloses the content item comprises one or more of video, audio, a webpage, or an advertisement (Tiu, column 6, lines 62-65, e.g. the particulars of the video file are stored in the multimedia content database of the online social network along with the user ID (step 522), and column 7, lines 15-16, e.g. Source ID indicates the external video site and Content ID indicates the unique ID used by the external video site to identify this video file).
In regard to claim 14, Tiu in view of Wong discloses receiving the search query comprises receiving the search query from a social media page (Tiu, column 5, line 26, e.g. a query is issued).
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiu, Jr. et al., (Tiu hereafter, US 7,680,882 B2) and Wong et al. (Wong hereafter, US 2013/0305287 A1), as applied to claims 8 and 10-14 above, in further view of Halliday et al. (Halliday hereafter, US 2015/0058957 A1).
In regard to claim 9, Tiu in view of Wong discloses the claimed invention except for the limitation of the interface element is a user-selectable button.  Halliday discloses the interface element is a user-selectable button (page 7, [0159], e.g. when a post presented by the streamer is authored by the user of the mobile device (100), the user may select the icon corresponding to the number (113) of comments received for the post to obtain a user interface showing the list of comments and the users who authored comments; and the user may select the icon corresponding to the count (111) of likes/dislikes to see the list of users who activated the respective like button (117) for the post while viewing the post on their respective mobile devices).  
Tiu discloses a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network” (column 1, lines 30-31).  One of ordinary skill in the art at the time of filing would have been motivated by Tiu in view of Wong to improve the method of Halliday for a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network.”  Therefore, it would have been obvious to one of ordinary skill in the art to use the a user-selectable button of Halliday with the method of Tiu and Wong for a “less intrusive way of sharing video through a profile or landing page a user maintains at an online social network.”
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirnazar (US 2011/0289157 A1) and Wong et al. (Wong hereafter, US 2013/0305287 A1), as applied to claims 1, 3-7, 15-18, 20, and 21 above, in further view of Halliday et al. (Halliday hereafter, US 2015/0058957 A1).
In regard to claim 19, Pirnazar in view of Wong discloses the claimed invention except for the limitation of the interface element is a user-selectable button.  Halliday discloses the interface element is a user-selectable button (page 7, [0159], e.g. when a post presented by the streamer is authored by the user of the mobile device (100), the user may select the icon corresponding to the number (113) of comments received for the post to obtain a user interface showing the list of comments and the users who authored comments; and the user may select the icon corresponding to the count (111) of likes/dislikes to see the list of users who activated the respective like button (117) for the post while viewing the post on their respective mobile devices).  Pirnazar discloses an applications can use to increase their value, viewership, or purchasing or activity oriented conversion rates as a result of real-time referrals by current visitors to those sites or applications to invitees who may share common demographics, friendships, and/or affinities for that site's content or offerings (page 2, [0016]).  
One of ordinary skill in the art at the time of filing would have been motivated by Pirnazar in view of Wong to improve the method of Halliday to increase their value, viewership, or purchasing or activity oriented conversion rates as a result of real-time referrals by current visitors to those sites or applications to invitees who may share common demographics, friendships, and/or affinities for that site's content or offerings.  Therefore, it would have been obvious to one of ordinary skill in the art to use the a user-selectable button of Halliday with the method of Pirnazar and Wong for to increase their value, viewership, or purchasing or activity oriented conversion rates as a result of real-time referrals by current visitors to those sites or applications to invitees who may share common demographics, friendships, and/or affinities for that site's content or offerings.
CONCLUSION

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152